We find upon re-examination of the record that the daughter of appellant, testifying for the defense, swore that the officers found upon the premises of appellant the same liquor, to the finding of which the officers testified. In such case we have uniformly held that even if there were defects in the search warrant or affidavit, same would be of no materiality. McLaughlin v. State, 109 Tex.Crim. Rep., 4 S.W.2d 54. Hence the question of the substitution of the affidavit and search warrant would cut no figure.
The only ground of objection set up in bill of exception No. 3 was that defendant's reputation had not been placed in issue, and that there was no evidence that he was a bootlegger, or had been arrested for an offense of any kind, and hence no predicate had been laid to prove appellant's general reputation. There appears nowhere the slightest certification of the trial court as to the truth or merit of any of these objections. A bill in this condition brings before us nothing tangible. What we have just said applies also to the appellant's bill of exception No. 4. For aught that appears in the bill of exception, the record may abound with testimony showing that the prosecuting attorney actually prevented the indictment of appellant's wife and daughter. Every bill of exception must manifest its own error, that is, must set out sufficient facts and *Page 173 
surrounding circumstances to the matter deemed objectionable, to apprise this court of the availability and sufficiency of such objection. This was not done in the bill under consideration. What we have said also applies to bill of exception No. 5 In the absence of some showing in the bill, we can not tell what basis there was in fact for the argument of the prosecuting attorney therein objected to.
The motion for rehearing will be overruled.
Overruled.